    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 1 of 36 PageID #:5599




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


AFSHIN ZARINEBAF, ZACHARY                        ) Case No. 1:18-cv-06951
CHERNIK, and JOAN MEYER, individually            )
and on behalf of a class of similarly situated   )
                                                 )
individuals,                                     ) Honorable Virginia M. Kendall
                                                 )
                            Plaintiffs,          )
        v.                                       )
                                                 )
CHAMPION PETFOODS USA INC. and                   )
CHAMPION PETFOODS LP,                            )
                                                 )
                                                 )
                            Defendants.          )


             DEFENDANTS CHAMPION PETFOODS USA INC. AND
       CHAMPION PETFOODS LP’S CORRECTED * MEMORANDUM OF LAW
         IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
              AS TO PLAINTIFFS’ THIRD AMENDED COMPLAINT




*
  This Memorandum of Law was originally filed as ECF No. 122 and has been corrected to
include functioning hyperlinks in compliance with the Honorable Virginia Kendall’s Case
Procedures.
      Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 2 of 36 PageID #:5600




                                                 TABLE OF CONTENTS

I.        INTRODUCTION ...............................................................................................................1
II.       PROCEDURAL HISTORY.................................................................................................2
III.      SUMMARY OF PLAINTIFFS’ REMAINING CLAIMS ..................................................4
IV.       STATEMENT OF UNDISPUTED MATERIAL FACTS ..................................................4
          A.        Background as to Champion ....................................................................................4
          B.        Plaintiffs’ Purchases of Champion Dog Food .........................................................5
          C.        Statements on Champion’s Dog Food Packaging....................................................7
          D.        Heavy Metals are Naturally Occurring, Not Uncommon in Dog Food, and
                    the Levels Found in Champion Dog Food Would Not Harm a Dog .....................10
          E.        BPA is Widely Present in the Environment, Not Uncommon in Dog Food,
                    and the Levels Found in Champion’s Dog Food Would Not Harm a Dog ...........11
          F.        Very Low and Non-Dangerous Levels of Pentobarbital were Found in an
                    Ingredient Supplied to Champion’s DogStar Kitchen in Late March 2018
                    for its “Red” Diets, but Not Found in its Finished Dog Food................................13
V.        SUMMARY JUDGMENT STANDARD AND ELEMENTS OF CLAIMS ....................14
VI.       ARGUMENT .....................................................................................................................16
          A.        Summary Judgment Should Be Entered on Counts I-III Based on Alleged
                    Misrepresentations .................................................................................................16
                    1.         “Biologically Appropriate” is Puffery and Otherwise Non-
                               Actionable ..................................................................................................16
                    2.         Even if “Biologically Appropriate” were Actionable, it is Not
                               Rendered Deceptive or Unfair Due to the Presence of Heavy
                               Metals or BPA............................................................................................17
                    3.         “Biologically Appropriate” was not Rendered False by Plaintiffs’
                               Pentobarbital Allegations ...........................................................................20
                    4.         Champion’s Statement that Its Dog Food Contains “Fresh”
                               Ingredients is Not Untrue or Misleading ...................................................22
                    5.         Champion’s Statement that Its Dog Food is Made With “Regional”
                               Ingredients is Not Untrue or Misleading ...................................................25
                    6.         Champion’s Statement “Delivering Nutrients Naturally” is Not
                               Untrue or Misleading .................................................................................27
          B.        Summary Judgment Should be Entered on Count I Based on Alleged
                    Omissions...............................................................................................................28
VII.      CONCLUSION ..................................................................................................................30




                                                                     i
   Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 3 of 36 PageID #:5601




                                             TABLE OF AUTHORITIES
                                                                                                                          Page(s)

Cases

Ass’n Benefit Servs. v. Caremark Rx, Inc.,
   493 F.3d 841, 855 (7th Cir. 2007) ..........................................................................................28
Beardsall v. CVS Pharmacy,
   953 F. 3d 969 (7th Cir. 2020) ..................................................................................................18
Bell v. Publix Super Markets, Inc.,
    982 F.3d 468 (7th Cir. 2020) .............................................................................................24, 25
Celotex Corp. v. Catrett,
   477 U.S. 317, 323–24 (1986) ..................................................................................................15
Fuchs v. Menard, Inc.,
   No. 17-cv-01752, 2017 WL 4339821 (N.D. Ill. Sept. 29, 2017) .............................................16
Gubala v. CVS Pharmacy, Inc.,
   No. 14 C 9039, 2015 WL 3777627 (N.D. Ill. June 16, 2015) .................................................23
High Rd. Holdings, LLC v. Ritchie Bros. Auctioneers (Am.),
   No. 1:07-CV-4590, 2008 WL 450470 (N.D. Ill. Feb. 15, 2008) .......................................16, 17
Ibarrola v. Kind, LLC,
   83 F. Supp. 3d 751 (N.D. Ill. 2015) .............................................................................16, 25, 27
Kidwell v. Eisenhauer,
   679 F.3d 957, 964 (7th Cir. 2012) ..........................................................................................15
Loeb v. Champion Petfoods USA Inc.,
   359 F. Supp. 3d 597 (E.D. Wis. 2019).....................................................................................19
Loggerhead Tools, LLC v. Sears Holdings Corp.,
   No. 12-CV-9033, 2016 WL 5080028 (N.D. Ill. Sept. 20, 2016),
   aff’d, 784 F. App’x 785 (Fed. Cir. 2019) .................................................................................17
Siegel v. Shell Oil Co.,
    656 F. Supp. 2d 825 (N.D. Ill. 2009),
    aff’d, 612 F.3d 932 (7th Cir. 2010) ..............................................................................15, 16, 28
Simpson v. Champion Petfoods USA, Inc.,
   397 F. Supp. 3d 952 (E.D. Ky. 2019) ......................................................................................18
Song v. Champion Petfoods USA, Inc.,
   No. 18-CV-3205, 2020 WL 7624861 (D. Minn. Dec. 22, 2020)...............18, 23, 24, 25, 27, 28
Spector v. Mondelez Int’l, Inc.,
   178 F. Supp. 3d 657 (N.D. Ill. 2016) .......................................................................................29
Toulon v. Cont’l Cas. Co.,
   877 F.3d 725 (7th Cir. 2017) ...................................................................................................15



                                                                  i
   Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 4 of 36 PageID #:5602




Trujillo v. Apple Computer, Inc.,
   581 F.Supp.2d 935 (N.D. Ill. 2008) .............................................................................16, 23, 29
Tylka v. Gerber Prod. Co.,
    No. 96 C 1647, 1999 WL 495126 (N.D. Ill. July 1, 1999) ................................................17, 28
Washington v. Hyatt Hotels Corp.,
  No. 1:19-cv-04724, 2020 WL 3058118 (N.D. Ill. June 9, 2020).............................................23
Weaver v. Champion Petfoods USA Inc.,
  471 F. Supp. 3d 876 (E.D. Wis. 2020).............................................................19, 23, 24, 25, 27
Weaver v. Champion Petfoods USA Inc.,
  No. 18-CV-1996-JPS, 2019 WL 2774139 (E.D. Wis. July 1, 2019) .................................19, 28

Statutes

815 ILCS 505/2 ........................................................................................................................15, 28

Other Authorities

Fed. R. Civ. P. 56 ...........................................................................................................................15




                                                                      ii
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 5 of 36 PageID #:5603




I.       INTRODUCTION

         Plaintiffs Afshin Zarinebaf (“Zarinebaf”), Zachary Chernik (“Chernik”), and Joan Meyer

(“Meyer”) (collectively, “Plaintiffs”) pursue the same flawed claims asserted in actions around

the country by consumers who allege they were misled by certain statements on Defendants

Champion Petfoods USA Inc. and Champion Petfoods LP’s (collectively, “Champion”) ORIJEN

and ACANA dog food packaging. In their Third Amended Complaint (“TAC”) [ECF No. 68],

Plaintiffs allege that Champion’s dog food contained or had “a risk of containing” heavy metals,

Bisphenol-A (BPA), pentobarbital, non-regional ingredients, non-fresh ingredients, and/or

unnatural ingredients, which in turn, render Champion’s “Biologically Appropriate,” “Fresh

Regional Ingredients,” and “Delivering Nutrients Naturally” statements on its packaging

misleading or deceptive.

         However, Plaintiffs ignore the context in which Champion explains its “Biologically

Appropriate” philosophy on its packaging, which has nothing to do with the presence of

naturally-occurring heavy metals or environmentally-ubiquitous BPA and, in any event, is not

rendered false or misleading by their minute and safe presence. Plaintiffs’ rank speculation

regarding pentobarbital fails because pentobarbital was never found in Champion’s finished dog

food, let alone the food Plaintiffs purchased. The remaining fragments of Plaintiffs’ theory are

whether they paid a premium price for foods that contained (a) non-fresh ingredients, (b) non-

regional ingredients, and (c) “unnatural” ingredients contrary to Champion’s packaging. These

roads lead to a dead end. Simply put, Plaintiffs’ theory requires that Champion’s representations

on its packaging mean that the dog food contained no non-fresh, non-regional, or unnatural

ingredients. Based on undisputed material facts, the actual statements on the bags, read in

context and measured against Plaintiffs’ theory, permit the Court to determine as a matter of law




                                               1
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 6 of 36 PageID #:5604




that Plaintiffs’ theories fail, and that summary judgment should be granted in favor of Champion.

II.     PROCEDURAL HISTORY

        In April 2018, Chernik was a named plaintiff in the Reitman action in California, but his

claims were dismissed for lack of personal jurisdiction. See Reitman v. Champion Petfoods USA

Inc., No. CV181736DOCJPRX, 2018 WL 4945645, at *6 (C.D. Cal. Oct. 10, 2018) (case

voluntarily dismissed (ECF No. 269) following denial of class certification (see 2019 WL

7169792 (C.D. Cal. Oct. 30, 2019), aff’d, 830 F. App’x 880 (9th Cir. 2020)). Chernik and

Zarinebaf together filed this action on October 16, 2018. [ECF No. 01].

        Champion moved to dismiss Plaintiffs’ Second Amended Complaint (the “SAC,” ECF

No. 26) on March 6, 2019. [ECF No. 36]. The Court granted Champion’s motion to dismiss

Plaintiffs’ claims premised on the phrases “Delivered Daily,” “Made with Fresh and Natural

Ingredients,” “Never Outsourced,” “Nourish as Natured Intended,” and “Premium Meat and Fish

Ingredients.” See Memorandum Opinion and Order (the “Order,” ECF No. 47 at 19). The Court

also dismissed Plaintiffs’ fraudulent concealment claim, which was not repleaded, and dismissed

without prejudice Plaintiffs’ claims based on pentobarbital, which were repleaded. Id. However,

the Court declined to dismiss Plaintiffs’ claims based on heavy metals and BPA. Id. at 8-10.

Champion respectfully submits that the full record before the Court requires entry of judgment in

favor of Champion, and accordingly the Order is not controlling for two reasons.

        First, the Court was required to construe all factual inferences in the light most favorable

to Plaintiffs. The SAC could be construed to plead that heavy metals, BPA, and pentobarbital

were ingredients added by Champion. 1 The undisputed facts demonstrate this is not the case.



1
  See, e.g., SAC ¶ 1 (seeking injunctive relief “requiring full disclosure of all such substances and
ingredients in Defendants’ marketing, advertising, and labeling”); ¶ 6 (alleging “the [dog food]
contain and/or have a high risk of containing heavy metals, pentobarbital, toxins, BPA, non-


                                                 2
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 7 of 36 PageID #:5605




Second, the Order relied on Plaintiffs’ allegation that “Defendants warrant, promise, represent,

mislead, label, and/or advertise that the Contaminated Dog Foods are free of heavy metals,

pentobarbital, toxins, BPA, and/or unnatural or other ingredients by … assuring the food

represents an evolutionary diet that mirrors that of a wolf—free of anything ‘nature did not

intend for your dog to eat.’” SAC ¶ 10 (emphasis added); Order at 2 (“Defendants market the

Acana and Orijen brands as being … free of anything ‘nature did not intend for your dog to

eat.’”) (citing SAC ¶¶ 10, 56). Yet, the image in paragraph 10 of the SAC is from a brochure

circulated only to distributors and retailers, 2 and its text does not appear on any Champion

packaging. The Court, in its Order, held Plaintiffs pled a plausible claim for relief on the basis

that “the mere presence of heavy metals would be material to a reasonable consumer” because

Plaintiffs alleged “they relied on Defendants’ statements marketing their dog food as natural and

high quality, but would not have purchased the dog food if they had known it contained heavy

metals.” Order at 8. The Court found the same as to BPA. Id. at 9-10. As shown below, with the

factual record and packaging images before the Court, Champion did not misrepresent that its

food was BPA-free or heavy metal-free as alleged by Plaintiffs in the SAC, and the Rule 12

Order is not controlling as to Plaintiffs’ heavy metals and BPA claims.

        When Plaintiffs filed a Third Amended Complaint, which added Meyer as a Plaintiff,

regional and non-fresh ingredients, and/or unnatural or other ingredients that do not conform to
the labels,” where “other ingredients” following “and/or” and “or” implies that heavy metals
were ingredients); ¶ 12 (“Defendants further … advertise … that the [dog foods] are made with
protein, oils, and fat sources that are ‘Deemed fit for human consumption’ in direct contradiction
to the true nature of the ingredients utilized, which include, but are not limited to,
pentobarbital, BPA and/or unnatural ingredients.”).
2
  The brochure was not distributed to the public at-large, and Plaintiffs testified that they did not
read or rely on that particular Acana brochure. See Champion’s L.R. 56.1 Statement of
Undisputed Material Facts (“SUMF”) ¶¶ 50-51. Although paragraph 10 of the SAC itself took
the “free of” language out of context, debating this issue is moot since the “free of” language did
not appear on any bags that Plaintiffs purchased, id. ¶ 52. and the brochure allegations were
dropped altogether in the TAC. See TAC.


                                                 3
  Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 8 of 36 PageID #:5606




they dropped all allegations as to the brochure. See TAC. Plaintiffs further evolved their claims

to allege that the dog food packaging was misleading because the dog food “contained and/or

had a material risk of containing undisclosed and non-conforming contaminants and

ingredients,” without regard to the safety of these ingredients. TAC ¶ 3. More recently, Plaintiffs

narrowed their claims further by limiting them to eleven diets produced at Champion’s DogStar

kitchen. [ECF No. 102]. In context, it is apparent that Champion has not misrepresented or

omitted material information to consumers, necessitating a finding of summary judgment for

Champion.

III.   SUMMARY OF PLAINTIFFS’ REMAINING CLAIMS

       The TAC’s remaining claims are: (i) violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act (“ICFA”); (ii) fraudulent misrepresentation; and (iii) unjust

enrichment. The common denominator for each of Plaintiffs’ claims is Plaintiffs’ allegation that

Champion’s representations on its packaging were deceptive or misleading because its dog food

allegedly “contained and/or had a material risk of containing undisclosed and non-conforming

ingredients and contaminants, such as heavy metals, a material amount of non-fresh ingredients,

a material amount of non-regional ingredients, Bisphenol A (“BPA”), and pentobarbital.” TAC ¶

3. Plaintiffs do not claim that any of their dogs suffered illness from or were malnourished by

consuming Champion dog food, some for more than a decade. Plaintiffs do claim, however, that

they paid “premium prices” for dog food that “did not deliver what was promised.” Id. ¶ 16.

IV.    STATEMENT OF UNDISPUTED MATERIAL FACTS

       A.      Background as to Champion

       In approximately 1979, Champion’s founder began producing dog food in a feed mill in

Alberta, Canada, and in approximately 1985 Champion launched the ACANA brand (“A” for




                                                4
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 9 of 36 PageID #:5607




Alberta and “Cana” for Canada). SUMF ¶ 1. In approximately 2005, Champion developed the

ORIJEN brand by adopting a “Biologically Appropriate” nutritional philosophy. Id. ¶ 2. Unlike

dog foods that rely on grains and/or other fillers, and many synthetic nutritional supplements,

ORIJEN’s “Biologically Appropriate” approach uses primarily animal-based proteins in an

attempt to mirror how wolves or wild dogs would get nutrition in nature (albeit within the

limitations of dry kibble form). Id. Over time, Champion transitioned its “Biologically

Appropriate” approach to ACANA. Id. ¶ 3. Champion’s dog food consists of a variety of diets

(i.e., formulations) under the ORIJEN and ACANA brand names (with ACANA having three

sub-brands in the United States – Heritage, Regionals, and Singles). Id. ¶¶ 4-5. Beginning in

approximately 1990, Champion manufactured all of its dog food out of its NorthStar kitchen in

Morinville, Alberta, Canada. Id. ¶ 6. In approximately January 2016, Champion opened its new

DogStar kitchen in Kentucky and transitioned the manufacturing of nearly all of its dog food

sold in the United States to come exclusively from DogStar. Id. ¶ 7.

        B.     Plaintiffs’ Purchases of Champion Dog Food

        Chernik resides in Illinois, where he fed Champion dog food to his nineteen dogs. TAC ¶

7. Chernik purchased both ORIJEN and ACANA diets produced at NorthStar kitchen beginning

in 2006. SUMF ¶ 8. At some point in 2016, when Champion transitioned its dog food sold in the

U.S. to its DogStar kitchen, Chernik purchased the following diets that remain at-issue in this

action 3 from DogStar: ORIJEN Six Fish, ORIJEN Regional Red, ORIJEN Senior, ACANA

Regionals Grasslands, ACANA Singles Lamb & Apple, ACANA Singles Pork & Squash,

ACANA Heritage Free-Run Poultry, and ACANA Heritage Red Meat. Id. ¶ 9. Chernik

discontinued purchasing Champion dog food at the end of June 2017. Id. ¶ 10. There is no


3
 Chernik’s purchases of all NorthStar diets and DogStar ACANA Duck & Pear and ACANA
Wild Atlantic, as alleged in TAC ¶ 7, have been dropped. See ECF No. 102; ECF No. 95 at 15-16.


                                                5
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 10 of 36 PageID #:5608




evidence that any of his dogs’ illnesses or deaths were caused by the consumption of Champion

dog food. Id. ¶ 17.

        Zarinebaf resides in Illinois. TAC ¶ 9a. He fed his two dogs ORIJEN and ACANA diets

from July 2013 through approximately September 2018. SUMF ¶ 11. Zarinebaf’s dogs

consumed ORIJEN and ACANA diets produced at NorthStar kitchen prior to 2016. Id. ¶ 12. His

dogs also consumed the following Champion dog food diets that remain at-issue in this action4

produced at DogStar kitchen at some point in time between 2016 and September 2018: ORIJEN

Six Fish, ORIJEN Regional Red, ACANA Singles Lamb & Apple, ACANA Singles Pork &

Squash, and ACANA Regionals Grasslands. Id. There is no evidence that either of his dogs

suffered any negative health effects due to the consumption of Champion dog food. Id. ¶ 17.

        Meyer resides in Illinois. TAC ¶ 9b. She claims she began purchasing Champion dog

food in 2004, but that it may have been a few years later. SUMF ¶ 13. Meyer began purchasing

ORIJEN and ACANA produced at NorthStar kitchen and discontinued purchasing Champion

dog food on or around June 2019, when it was produced at DogStar kitchen. Id. ¶ 14. Meyer

purchased the following at-issue Champion dog food diets 5 from DogStar kitchen between 2016

until June 2019: ORIJEN Original, ACANA Singles Lamb & Apple, ACANA Singles Wild

Mackerel, ACANA Heritage Red Meat, and ACANA Regionals Meadowland. Id. ¶ 15. Meyer

testified that she did not read the labeling for any ORIJEN or ACANA diet she purchased from

DogStar. Id. ¶ 16. There is no evidence that any of her dogs’ illnesses or deaths were caused by

the consumption of Champion dog food. Id. ¶ 17.




4
 Zarinebaf’s purchases of all NorthStar diets have been dropped. ECF No. 102.
5
 Meyer’s purchases of all NorthStar diets and DogStar ACANA Duck & Pear, as alleged in
TAC ¶ 9b, have been dropped. See ECF No. 102; ECF No. 95 at 15-16.


                                               6
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 11 of 36 PageID #:5609




       C.      Statements on Champion’s Dog Food Packaging

       During all relevant times, the front of the packaging for the diets Plaintiffs purchased

stated the diet was “Biologically Appropriate Dog Food.” SUMF ¶ 18. In its simplest form,

Champion sometimes explains “Biologically Appropriate” as “Protein Rich, Carbohydrate

Limited,” while at other times, describes it as “Evolutionary Diet. Protein Rich.” Id. ¶ 19. The

backs of Champion bags explain the origin of this philosophy in a variety of ways, sometimes

stating, “All dogs evolved as carnivores – biologically adapted to a diet rich in meat and

protein,” or “your dog is a carnivore, designed by nature to thrive on whole game, fowl or fish,

and possessing a biological need for foods that are rich and varied in fresh whole animal

ingredients.” Id. ¶ 20.

       Other bags explain how Champion implements its “Biologically Appropriate”

philosophy, explaining “Modern dogs are built like their ancestors. We believe they should eat

like them too,” which is why Champion’s “Biologically Appropriate” dog food “mirrors the

richness, freshness and variety of meats for which dogs are evolved to eat.” Id. ¶ 21. As

Champion’s former Chief Brand Officer testified, “[w]e follow what’s the most appropriate thing

biologically. It’s not biologically perfect by the way, it’s biologically appropriate.” Id. ¶ 23. (“So

biologically – the philosophy of biologically appropriate is to get as close to the natural diet as

possible.”).

       On each bag purchased by Plaintiffs, Champion indicated that they contained “fresh”

ingredients, among other ingredients in other forms. SUMF ¶ 24. The front of the DogStar 2016-

2017 ACANA Heritage Red Meat package purchased by Chernik and Meyer states it is “infused

with freeze-dried liver” and that “this 13 lb package of ACANA is made with over 7 ¾ lb of

beef, pork, & lamb ingredients. Half are FRESH or RAW and loaded with goodness and taste,




                                                  7
  Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 12 of 36 PageID #:5610




and half are DRIED or OILS that provide a strong and natural source of animal proteins and

fats.” Id. ¶ 25. The front of the DogStar 2016 ORIJEN Six Fish package purchased by Chernik

and Zarinebaf and the DogStar 2016 ORIJEN Original package purchased by Meyer contain

icons that state “Top 10 [ingredients] fresh or raw” and “FD: freeze-dried liver.” Id. ¶ 26. A large

panel on the back of each DogStar bag, referred to as “Meat Math,” breaks down the

approximate amount, in pounds, of each key ingredient, and whether they were added fresh, raw,

dried, freeze-dried, dehydrated, or as oils into the formula. Id. ¶ 29. For example, the Meat Math

for 2016 ORIJEN Six Fish and Original state, in part, “this 13 lb package of ORIJEN is made

with over 11 lb of fresh, raw or dehydrated fish [animal for Original] ingredients. 2/3 fresh or

raw, 1/3 dried or oils.” Id. ¶ 30.

        It is undisputed that Champion never states 100%, each, every, or all ingredients are

fresh, that its ingredients are “never frozen,” or that its dog food contains no frozen ingredients.

Id. ¶ 32.

        On each bag purchased by Plaintiffs, Champion also indicated that they contained

“regional” ingredients. SUMF ¶ 33. Specifically, the 2016-2017 DogStar ACANA Pork &

Squash, Meadowland, and Free-Run Poultry packages purchased by Plaintiffs respectively state

that America’s “fertile farms and ranches,” “fertile farms and meadows,” and “fertile farmlands”

are Champion’s “source of inspiration and fresh regional ingredients.” Id. ¶ 35. On the back of

these packages, Champion explains “We focus on fresh ingredients from our region that are

ranched, farmed or fished by people we know and trust.” Id. ¶ 36. The front of every ACANA

bag also more specifically states the city or county, and state, province, or country where some

key ingredients were sourced. Id. ¶ 37. For example, the front of the DogStar ’16-18 ACANA

Meadowlands package purchased by Meyer states: “Free-Run Chicken: Mayfield, Kentucky;




                                                 8
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 13 of 36 PageID #:5611




Free-Run Turkey: Mercer County, Ohio; Freshwater Catfish: Paducah, Kentucky; Rainbow

Trout: Soda Springs, Idaho.” Id. ¶ 38. And, the back of the DogStar ’16-17 ACANA Lamb &

Apple bag purchased by all three Plaintiffs states, “Grass-fed on Kentucky and New Zealand

ranches, our fresh or raw lamb arrives in WholePrey ratios.” Id. ¶ 39. ORIJEN bags also provide

regional descriptors, for example, ORIJEN Six Fish explains the fish is from “New England’s

vast Atlantic waters” and a supplier of the fish is in New England. Id. ¶ 40.

        It is undisputed that Champion never states on any of its packaging that 100%, each,

every or all ingredients are regional. Id. ¶ 42.

        Finally, the TAC alleges that the phrase “Delivering Nutrients Naturally” is misleading. 6

TAC ¶¶ 52, 195(a), 226(a)(1). This phrase appears on the back of some DogStar ACANA

packages in a variety of contexts. SUMF ¶ 43. On some packages it states, in full: “Mirroring

nature, ACANA WholePrey foods feature a nourishing balance of poultry, organs and cartilage

— all of which reflect the whole prey animal, delivering nutrients naturally. That’s why you

won’t find long lists of synthetic additives in ACANA foods.” Id. ¶ 44. On other packages it

states, “ACANA features WholePrey ratios of poultry, organs and cartilage which deliver

nutrients naturally,” and on others: “WholePrey ratios of meat, organs and cartilage deliver

nutrients naturally, without the long list of synthetic additives.” Id. ¶ 45. The front of the 2016-

2017 ACANA packages state that the formulas include “zinc proteinate – our one and only

supplement,” which is indisputably the only synthetic ingredient used in those formulas. Id. ¶ 46.

The nutrients provided to dogs from the consumption of Champion’s dog food come from



6
  The TAC implies that a veritable grab-bag of other statements, representations and labels are
used to bolster the other three statements, including: (i) “Trusted Everywhere”; (ii) “Ingredients
We Love [From] People We Trust;” (iii) advertised inclusion ratios of animal ingredients; and
(iv) featured farmer imagery and photographs. TAC ¶ 38. However, these statements do not
appear to form the basis of an independent theory of liability. Id. ¶¶ 224-252.


                                                   9
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 14 of 36 PageID #:5612




natural ingredients rather than synthetic ingredients (with the exception of zinc proteinate in

2016-2017 ACANA diets). Id. ¶ 47.

        D.     Heavy Metals are Naturally Occurring, Not Uncommon in Dog Food, and the
               Levels Found in Champion Dog Food Would Not Harm a Dog

        Nearly all foods, whether for humans or pets, contain some levels of heavy metals, such

as arsenic, cadmium, lead, and mercury. SUMF ¶ 53. These heavy metals are naturally occurring

elements that are ubiquitous in the environment and commonly found in dog foods. Id. ¶ 54. This

is because the trace levels of heavy metals in Champion’s dog food are naturally found in the

food’s ingredients, which Plaintiffs understood. 7 Id. Champion does not add heavy metals as

ingredients in its dog food or advertise that its food is “heavy metal-free.” Id. ¶¶ 55, 56.

        In 2005, the National Research Council (“NRC”) published a study in the Mineral

Tolerance Animals, 2nd Revised Edition, 2005, that provided maximum tolerable limits

(“MTLs”) for arsenic, cadmium, lead, and mercury in dog foods. SUMF ¶ 57. In 2011, the FDA

conducted its own review as to the levels of heavy metals in pet food entitled the Target Animal

Safety Review and adopted the MTLs utilized by the NRC, namely (1) Arsenic 12,500 μg/kg

(12.5 mg/kg); (2) Cadmium 10,000 μg/kg (10 mg/kg); (3) Lead 10,000 μg/kg (10 mg/kg); and

(4) Mercury 267 μg/kg (.27 mg/kg). Id. ¶ 58. In 2002, the European Union (“EU”) had enacted

regulations for the safe upper limits of arsenic (10 mg/kg), cadmium (2 mg/kg), mercury (.3

mg/kg), and lead (5 mg/kg) in pet foods. Id. ¶ 59.


7
  At his deposition, Zarinebaf was asked if he was “aware that heavy metals are found in
nature?” he responded “Yes. They’re everywhere.” Zarinebaf also testified he was “aware that
seafood contains mercury” and “rice contains arsenic.” SUMF ¶ 69. Meyer testified that for the
last ten years she was “aware that heavy metals can be naturally occurring in animals and
plants.” Id. She was also aware that “there’s arsenic in apples.” Id. Chernik testified he had
“heard of the concept of naturally occurring heavy metals” and understood it to mean “that some
heavy metals [] are on this earth that are not manmade.” Id. Chernik also knew “some fish can
have mercury.” Id. Therefore, all of these Plaintiffs should have known that heavy metals would
appear in the ingredients used in Champion’s diets.


                                                 10
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 15 of 36 PageID #:5613




       Heavy metals in Champion’s dog food are below the MTLs set by the NRC/FDA and the

EU regulatory safety standards for heavy metals in pet food. SUMF ¶ 60. This is confirmed by

testing by Eurofins Laboratory performed on Champion’s ingredients and diets in the ordinary

course of Champion’s business, as well as the testing performed for Plaintiffs by Iowa State

University Veterinary Diagnostic Lab and Ellipse Analytics. Id. ¶¶ 61, 62. Eurofins tested

competitor dog foods for arsenic, cadmium, lead, and mercury, and found each metal was present

at safe levels, and Ellipse Analytics tested hundreds of dog foods and found heavy metals in

almost all of them. Id. ¶¶ 64, 65. As Champion’s toxicology expert Dr. Poppenga concluded,

“the levels of naturally occurring heavy metals in ACANA and ORIJEN dog food diets do not

present a health risk to dogs.” Id. ¶ 66. Plaintiffs’ expert was unable to identify any known safety

standard or guideline for dog food that Champion violated. Id. ¶ 67.

       E.      BPA is Widely Present in the Environment, Not Uncommon in Dog Food,
               and the Levels Found in Champion’s Dog Food Would Not Harm a Dog

       BPA is a chemical that is produced for use primarily in polycarbonate plastics and epoxy

resins. SUMF ¶ 70. Polycarbonate plastics and epoxy resins frequently appear in water bottles,

infant bottles, CDs, medical devices, and lacquers to coat products such as food cans and bottle

tops. Id. Humans and animals are most commonly exposed to BPA through their diet, as BPA

tends to leach into food and liquid. Id. ¶ 71. However, because of humankind’s extensive use of

plastics, BPA is also prevalent in the environment, and many studies have measured levels of

BPA in our air, dust, and water. Id. ¶ 72. Given BPA’s ubiquitous presence in our environment,

humans and animals are exposed to BPA daily through a variety of pathways. Id.

       Champion does not add BPA as an ingredient. Id. ¶ 73. Nor does Champion advertise its

food as “BPA Free,” or words to that effect. Id. ¶ 74. Plaintiffs do not claim that any of their

dogs suffered any adverse health consequence from BPA exposure from any source. See TAC.



                                                11
    Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 16 of 36 PageID #:5614




        Table 5 of Plaintiffs’ expert report of Dr. Pusillo contains BPA “testing results as alleged

in the complaint,” 8 conducted by Plaintiffs’ lab, Ellipse Analytics, which shows levels of BPA

present in some of the diets that Plaintiffs’ purchased. SUMF ¶ 75. These BPA levels range (for

the at-issue diets) from “ND,” non-detectable, for ACANA Grasslands purchased by Chernik and

Zarinebaf and ORIJEN Original purchased by Meyer, to 82.7 ppb 9 for ACANA Regionals

Meadowland purchased by Meyer. Id. ¶ 76. Ellipse Analytics utilized a 30 ppb Level of

Quantification (“LOQ”) testing criteria to obtain these results, and the test results for several

hundred dog foods, and found that approximately one-third of dog foods had BPA in them. Id. ¶

77. Plaintiffs’ lab admitted had it used a more sensitive LOQ, it would have found BPA in even

more of the dog foods it tested. Id. ¶ 78. Another laboratory, ExperTox, utilized by Plaintiffs to

test Champion’s dog food diets for BPA, did not detect any BPA in any of the 38 samples of

Champion’s dog food it tested, which included diets purchased by Plaintiffs. Id. ¶ 79. At

Champion’s request, Eurofins laboratory tested samples of the diets Plaintiffs purchased for

BPA, utilizing a highly-sensitive 5 ppb LOQ for BPA. Id. ¶ 80. Eurofins testing done on samples

of the diets Plaintiffs purchased (with the exception of ACANA Meadowland, Grasslands, and

Free-Run Poultry), resulted in a non-detect reading because the levels of BPA (if any) were

below the 5 ppb LOQ. Id. ¶ 81. The results for ACANA Meadowland, Grasslands, and Free-Run

Poultry were 5.90, 5.43, and 5.30, respectively (but would read as a “zero” under Plaintiffs’

criteria). Id. ¶ 82. Additionally, Eurofins’ testing of competitor dog foods demonstrated that BPA

was also found in competitor brands at various low levels. Id. ¶ 83. The levels of BPA

purportedly in Champion’s dog food according to Plaintiffs would not cause an adverse health

8
 Exhibit 2 of the TAC does not allege any levels of BPA for any Champion diets. See TAC at
Ex. 2.
9
 1 ppb (part per billion) is equivalent to 1 ug/kg (microgram per kilogram), and 1 ppm (part per
million) is equivalent to 1 mg/kg (milligram per kilogram) or 1,000 ppb.


                                                12
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 17 of 36 PageID #:5615




effect in a dog. Id. ¶ 84. Plaintiffs have put forth no expert who opines that the BPA levels

detected would be harmful to a dog. Id. ¶ 85.

       F.      Very Low and Non-Dangerous Levels of Pentobarbital were Found in an
               Ingredient Supplied to Champion’s DogStar Kitchen in Late March 2018 for
               its “Red” Diets, but Not Found in its Finished Dog Food

       Champion uses beef tallow (fat) as an ingredient in its beef-based dog food diets (branded

as the “Red” diets), as it is sprayed on the kibble at the end of the production run to increase

palatability. SUMF ¶ 87. Beef tallow is created through a process called “rendering,” during

which the supplier, a rendering facility, converts fat from a healthy slaughtered cow in part into

beef meal and in part into beef tallow. Id. ¶ 88. Champion’s ingredient specifications to its

suppliers require that all beef tallow sold to Champion be rendered from “EU Category 3”

standard cows, meaning “no dead, dying, or condemned” animals are allowed. Id. ¶ 89.

       From around August 2016 to May 2018, Champion’s DogStar Kitchen purchased beef

tallow from several suppliers, one of them being JBS. SUMF ¶ 90. On or around May 7, 2018,

Champion learned that the Pennsylvania Department of Agriculture had inspected JBS’ MOPAC

rendering plant in Pennsylvania and took samples of its beef tallow to determine if it contained

pentobarbital. Id. ¶ 91. It was determined that two lots of beef tallow delivered to Champion on

or around March 26, 2018 and March 28, 2018 had tested positive for small amounts of

pentobarbital (at 56 ppb and 16 ppb, respectively). Id. ¶ 92. Pentobarbital is not added as an

ingredient in Champion’s dog food. Id. ¶ 93.

       Upon learning this, Champion immediately analyzed which of its production runs (also

called “lots”) were made with the affected beef tallow and quarantined all unshipped kibble

made with it, as well as unused tallow it had received from JBS. SUMF ¶ 95. Additionally,

Champion pulled back from its distributors all of the unsold food it had that was made with the

affected beef tallow. Id. ¶ 96. Of the 1.7 million pounds of dog food manufactured using the


                                                13
  Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 18 of 36 PageID #:5616




affected beef tallow, Champion quarantined or retrieved approximately 1.6 million pounds; only

about 100,000 pounds of kibble were sold into retail nationwide, and it is not known if any of

that kibble was ever sold in Illinois. Id. ¶¶ 97, 98.

        Beyond these actions, Champion retained a consultant to assess whether the consumption

of dog food from the affected lots would pose a health risk to dogs. SUMF ¶ 99. Due to the low

amount of pentobarbital in the affected tallow, as well as the fact that tallow is only a small

fraction of the finished food, the consultant determined, using the FDA’s No Observable Effect

Level (NOEL), that the small amount of pentobarbital in the beef tallow used in the affected lots

would not pose any danger to any dog. Id. ¶ 100. Third, Champion had composite samples of the

quarantined dry finished kibble made with the affected tallow lots sent to Texas A&M

Veterinary Medical Diagnostic Laboratory (“TVMDL”) for testing. Id. ¶¶ 101, 102. All eleven

(11) composite samples tested by TVMDL resulted in a “Non-Detect” reading with a 2 ppb LOD

(level of detection), and Plaintiffs’ expert Dr. Callan has no critique of this testing or these

results. Id. ¶¶ 103, 104. The FDA’s guidance states that it is pentobarbital’s “detection [that]

renders the product adulterated,” which Plaintiffs’ experts admit. Id. ¶¶ 105, 106.

        The FDA inspected Champion’s DogStar Kitchen on May 16th, 17th, and 23rd of 2018,

reviewed the TVMDL test results and (i) approved of Champion’s handling of the situation,

including Champion’s decision not to recall product from retailers because the kibble posed no

danger to dogs, (ii) determined no other action was needed, and (iii) issued a No-Action letter.

SUMF ¶ 107. Finally, other than those two lots from JBS, Plaintiffs have nothing beyond

speculation that any other beef tallow shipment from JBS contained pentobarbital, or any

Champion dog food contained detectable amounts of pentobarbital. Id. ¶ 109.

V.      SUMMARY JUDGMENT STANDARD AND ELEMENTS OF CLAIMS

        Summary judgment is a means “to isolate and dispose of factually unsupported claims,”


                                                  14
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 19 of 36 PageID #:5617




and the Supreme Court has directed courts to interpret the rule “in a way that allows [them] to

accomplish this purpose.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Champion is

entitled to summary judgment because “there is no genuine dispute as to any material fact,” Fed.

R. Civ. P. 56(a), and Plaintiffs cannot establish an essential element to their case on which they

bear the burden of proof at trial. Kidwell v. Eisenhauer, 679 F.3d 957, 964 (7th Cir. 2012).

       The elements of a claim under ICFA are (1) a deceptive or unfair act or practice by the

defendant; (2) the defendant’s intent that the plaintiff rely on the deceptive or unfair practice; (3)

the deception happened in the course of trade or commerce; and (4) the deception proximately

caused the plaintiff’s injury. See Siegel v. Shell Oil Co., 656 F. Supp. 2d 825, 831–32 (N.D. Ill.

2009), aff’d, 612 F.3d 932 (7th Cir. 2010). The ICFA also applies to “the concealment,

suppression or omission of any material fact, with intent that others rely upon the concealment,

suppression or omission of such material fact.” 815 ILCS 505/2. “The proximate causation

requirement applies to both misrepresentation and omission claims under the ICFA.” Siegel, 656

F. Supp. 2d at 832. Plaintiffs’ claim for fraudulent misrepresentation requires that they show “(1)

a false statement of material fact; (2) known or believed to be false by the person making it; (3)

an intent to induce the plaintiff to act; (4) action by the plaintiff in justifiable reliance upon the

truth of the statement; and (5) damage to the plaintiff resulting from such reliance.” Toulon v.

Cont’l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017) (citation omitted). Finally, unjust enrichment

under Illinois law requires that the defendant engaged in “unlawful or improper conduct as

defined by law” and that the plaintiff show “(1) the defendant has unjustly retained a benefit to

the plaintiff’s detriment and (2) the defendant’s retention of the benefit violates the fundamental

principles of justice, equity, and good conscience.” Siegel, 656 F. Supp. 2d at 834.




                                                 15
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 20 of 36 PageID #:5618




VI.      ARGUMENT

         A.     Summary Judgment Should Be Entered on Counts I-III Based on Alleged
                Misrepresentations

         Plaintiffs’ claims for violation of ICFA, fraudulent misrepresentation, and unjust

enrichment each fail as they are premised on statements that appear on Champion’s DogStar dog

food packaging 10 that are not misleading, deceptive or fraudulent. When analyzing such claims,

the “test for the deceptiveness of a representation is keyed to a reasonable consumer, and

deceptiveness is evaluated specifically in light of all the information available to the consumer.”

Fuchs v. Menard, Inc., No. 17-cv-01752, 2017 WL 4339821, at *5 (N.D. Ill. Sept. 29, 2017)

(internal citations and quotation marks omitted). And, “under the ICFA … [i]f other information

disclosed or available to the consumer dispels any tendency to deceive, there is no deception.”

Trujillo v. Apple Computer, Inc., 581 F.Supp.2d 935, 938 (N.D. Ill. 2008).

                1.     “Biologically Appropriate” is Puffery and Otherwise Non-Actionable

         Champion’s representation that its dog food is “Biologically Appropriate” is puffery, and

therefore, is not actionable. As a matter of law, statements such as “Biologically Appropriate”

are non-actionable statements of opinion because they are not capable of being proven as a

verifiable fact. 11 See High Rd. Holdings, LLC v. Ritchie Bros. Auctioneers (Am.), No. 1:07-CV-

4590, 2008 WL 450470, at *4 (N.D. Ill. Feb. 15, 2008) (“Where such a statement is merely a

10
  Summary judgment is appropriate as to all of Meyer’s claims because she did not read any
DogStar packaging, which contained the allegedly deceptive information at issue, and therefore
she could not have been misled by it. SUMF ¶ 16; see Siegel, 665 F. Supp. 2d at 832.
11
   Champion recognizes that the Order found that the “Biologically Appropriate” statement was
actionable as pled and declined to find it was puffery. Order at 13-14. However, that was under
the Rule 12 standard solely based on Plaintiffs’ allegations, not record evidence. Id. at 13. With
the factual record submitted herewith and scrutiny of the actual packaging at issue, Champion
submits that “Biologically Appropriate” is an opinion about what sort of diet is appropriate for a
dog. See Ibarrola v. Kind, LLC, 83 F. Supp. 3d 751, 759 (N.D. Ill. 2015) (“The Court must view
the allegedly misleading statement in light of the information available to [plaintiff] at the time
of her purchase.”).


                                                16
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 21 of 36 PageID #:5619




‘subjective description or opinion,’ it constitutes ‘puffing’ and is not actionable as a fraudulent

misrepresentation.”); Tylka v. Gerber Prod. Co., No. 96 C 1647, 1999 WL 495126, at *5 (N.D.

Ill. July 1, 1999) (stating “‘puffing’ is a defense to a fraud action [when] the statements are

merely ‘opinions’ as opposed to ‘fact’” and “[m]ere subjective descriptions or opinions do not

quality as fraudulent misrepresentations of fact”) (citations omitted).

       Some packages purchased by Plaintiffs state, “ORIJEN is the fullest expression of our

Biologically Appropriate and Fresh Regional Ingredient commitment,” and “modern dogs are

built like their ancestors [wolves]. We believe they should eat like them too.” SUMF ¶¶ 21, 22

(emphasis added). “In matters of advertising, the court should look to the overall, net impression

made by the advertisement in determining what messages may reasonably be ascribed to it.”

Tylka, 1999 WL 495126, at *6 (citation omitted). In context, nothing in these statements implies

that the “Biologically Appropriate” statement is anything but Champion’s opinion. But no

matter how strongly Champion believes in its “Biologically Appropriate” philosophy, it is still an

opinion or matter of judgment, which is not actionable. See, e.g., Loggerhead Tools, LLC v.

Sears Holdings Corp., No. 12-CV-9033, 2016 WL 5080028, at *5 (N.D. Ill. Sept. 20,

2016), aff’d, 784 F. App’x 785 (Fed. Cir. 2019) (granting summary judgment as statement was

subjective and nonactionable puffery); High Rd. Holdings, 2008 WL 450470, at *4 (same).

Because “Biologically Appropriate” is an expression of opinion regarding nutrition and

“[n]utrition is a nebulous concept, … it cannot be said that the term reasonably misleads

consumers,” summary judgment as to Plaintiffs’ claims based upon it should be entered. Tylka,

1999 WL 495126, at *8.

               2.      Even if “Biologically Appropriate” were Actionable, it is Not
                       Rendered Deceptive or Unfair Due to the Presence of Heavy Metals or
                       BPA

       Champion does not advertise that its diets contain no heavy metals, are free of heavy


                                                 17
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 22 of 36 PageID #:5620




metals, are BPA-free, or any words to that effect. SUMF ¶¶ 55, 74; see Simpson v. Champion

Petfoods USA, Inc., 397 F. Supp. 3d 952, 972 (E.D. Ky. 2019) (“Champion did not claim that its

products were free from any heavy metals and any inference to the contrary reads too much into

Champion’s representations.”). So, Plaintiffs try to hook heavy metals and BPA to the

“Biologically Appropriate” statement on the packaging. But Plaintiffs have no peg on which to

hang such a hat.

       Trace amounts of heavy metals in Champion’s foods are naturally occurring in the

ingredients (mostly in the animal-based proteins) used to make the food; Champion does not add

heavy metals as ingredients. SUMF ¶¶ 53-55. The heavy metals are not present at a level that

would pose a danger to a dog consuming the food. Id. ¶ 66. Even taking the highest level of each

heavy metal in each of the at-issue diets as set forth in the TAC, these levels are a fraction of any

known MTL for heavy metals, and similarly well below the EU standards. SUMF ¶ 63.

       The phrase “Biologically Appropriate” does not signify to a consumer acting reasonably

that Champion’s dog food is free of naturally occurring heavy metals. Consequently, the

“Biologically Appropriate” statement is not rendered false, misleading, or unfair by the mere

presence of naturally occurring heavy metals in the ingredients. See Beardsall v. CVS Pharmacy,

953 F. 3d 969, 977 (7th Cir. 2020) (affirming summary judgment for defendant where defendant

advertised its product as 100% Pure Aloe Vera Gel despite it containing preservatives because

“the presence of preservatives—in reasonably small amounts was acceptable and something

[plaintiffs] expected”); see also Song v. Champion Petfoods USA, Inc., No. 18-CV-3205

(PJS/KMM), 2020 WL 7624861, at *5 (D. Minn. Dec. 22, 2020) (“A reasonable consumer is

highly unlikely to interpret ‘biologically appropriate’ as a guarantee that the dog food contains

no heavy metals whatsoever. The phrase ‘biologically appropriate’ does not, on its face, say




                                                 18
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 23 of 36 PageID #:5621




anything about heavy metals, except that the dog food does not contain any ingredient (including

heavy metals) that would make it unfit for a dog to consume.”); Weaver v. Champion Petfoods

USA Inc., No. 18-CV-1996-JPS, 2019 WL 2774139, at *3 (E.D. Wis. July 1, 2019) (holding “the

mere presence of heavy metals” does not defeat Champion’s quality claims); Loeb v. Champion

Petfoods USA Inc., 359 F. Supp. 3d 597, 604 (E.D. Wis. 2019) (same).

          Similarly, the trace levels of BPA sometimes found in Champion’s finished food does

not render Champion’s “Biologically Appropriate” statement untrue or misleading. Champion’s

“Biologically Appropriate” philosophy pertains to the design of, i.e., the formula for Champion’s

dog food diets. It is undisputed that BPA was not added as an ingredient to Champion’s diets.

SUMF ¶ 73. Indeed, Plaintiffs have no expert opinion to explain how trace amounts of BPA may

sometimes get into Champion’s finished product other than to speculate about possible sources.

Id. ¶ 86. Plaintiffs’ own expert admitted that his lab tested hundreds of dog food diets and found

BPA in a third of them and would have found more if the lab used lower than a 30 ppb LOQ. Id.

¶¶ 77, 78. Finally, Plaintiffs cannot demonstrate that they ever purchased Champion dog food

that contained BPA. Their BPA allegations are based on speculation.

         As with heavy metals, any trace levels of BPA in Champion’s foods are not found at a

level that would pose a danger to dogs. SUMF ¶ 84. To that end, Plaintiffs put forth no expert

who opines that the BPA levels are at an unsafe level. Id. ¶ 85. As stated by the Weaver court:

         The Court sees no reason to treat BPA differently than heavy metals. To hold
         Defendants liable for the risk that their products contain unintended and non-
         harmful concentrations of these substances, a fact common to many other pet food
         manufacturers, would be extraordinary.

Weaver v. Champion Petfoods USA Inc., 471 F. Supp. 3d 876, 882 (E.D. Wis. 2020). 12 And,



12
   Plaintiffs suggest that Champion’s packaging would give a reasonable consumer the
impression that its dog food does not contain naturally occurring heavy metals or BPA by


                                               19
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 24 of 36 PageID #:5622




Plaintiffs fail to proffer any testimony demonstrating that BPA, at the purported levels in

Champion’s dog food, has any effect on the quality of the dog food.

         In short, Plaintiffs’ theory based on the mere risk of or the actual presence of heavy

metals or BPA does not render the “Biologically Appropriate” statement misleading.

                3.      “Biologically Appropriate” was not Rendered False by Plaintiffs’
                        Pentobarbital Allegations

         Likewise, the presence of a minute and non-dangerous level of pentobarbital received in

two shipments of beef tallow from a supplier does not make Champion’s “Biologically

Appropriate” statement untrue or misleading. 13 As discussed supra at 13, in late March of 2018,

Champion’s supplier JBS sent it two lots of beef tallow, that had small levels of pentobarbital.

SUMF ¶ 92. However, Plaintiffs have not and cannot demonstrate that they purchased dog food

containing pentobarbital. Id. ¶ 109.

         Plaintiffs cannot create a triable issue of fact because there are no test results that show



proffering an “Expectations Survey” from their expert Stefan Boedeker and offering opinions on
“consumer perceptions” from another expert Bruce Silverman. Neither expert’s opinions
generate a genuine dispute of material fact. Mr. Boedeker’s “Expectations Survey” is unscientific
in that it is unreliable because it only showed respondents Champion’s packaging without a
control group and asked if they were more or less likely to purchase the dog food shown if it did
not contain heavy metals and did not contain BPA. [ECF No. 117 at p. 6]. And, in no way does
this survey tie the “Biologically Appropriate” statement to heavy metals or BPA. Id. at 12 n.4.
Mr. Silverman’s ipse dixit opinions on “consumer perceptions” were made without conducting a
consumer survey, interviews, or focus groups – despite acknowledging he would do so if
assessing these issues as part of his advertising practice – and he did not even review the
deposition transcripts of the named Plaintiffs. [ECF No. 113 at p. 1]. Both experts’ opinions are
the subject of Daubert motions, and their opinions and testimony should be excluded from this
case. [ECF No. 113, 117].
13
  Throughout the TAC, Plaintiffs imply that there was a risk of pentobarbital in all of the tallow
supplied by JBS starting in 2016 until Champion terminated JBS as a supplier in May 2018
(SUMF ¶ 90) and, therefore, a risk of pentobarbital in any production runs of the “Red” diets that
included JBS’s tallow. TAC ¶¶ 166-167, 181. However, this supposition rests on conjecture,
which Plaintiffs’ expert Dr. Callan conceded, admitting “I don’t have data” when asked to
support an opinion as to whether any other tallow shipments received by Champion were
positive for pentobarbital. SUMF ¶ 109.


                                                 20
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 25 of 36 PageID #:5623




pentobarbital was present in the food they bought. The only Champion diets made with beef

tallow are Champion’s beef-based, or “Red Diets,” which consist of ORIJEN Regional Red and

ACANA Heritage Red Meats and two other diets that are not at-issue in this action. SUMF ¶ 87.

Chernik stopped purchasing Champion dog food at the end of June 2017. Id. ¶ 10. Zarinebaf’s

produced receipts indicate he only purchased ORIJEN Regional Red on March 7, 2015 (a

NorthStar diet), and Meyer’s produced receipts indicate she purchased ACANA Heritage Red

Meats on November 22, 2016. Id. ¶ 94. Plaintiffs have no evidence they purchased a Red Diet

around or after the time of the late March 2018 shipment of beef tallow from JBS, or that the

bags they purchased earlier contained pentobarbital. For this reason alone, summary judgment

should be entered as to the pentobarbital claims.

       Moreover, the only pentobarbital testing done occurred when Champion sent composite

samples of its dog food that was manufactured using the affected beef tallow to TVMDL in May

2018 to determine whether pentobarbital was present in the finished diets. SUMF ¶ 102.

TVMDL determined that pentobarbital was not present in Champion’s finished dog food

product. Id. ¶ 103. Plaintiffs have no testing to the contrary. Id. ¶ 109. That no pentobarbital was

detected in the finished food is dispositive here, because the FDA’s guidance states that it is

pentobarbital’s “detection [that] renders the product adulterated.” SUMF ¶ 105. Indeed,

Plaintiff’s expert Dr. Callan admitted that “[y]es, that is my understanding” that “to be

adulterated, it [pentobarbital] had to be detected.” Id. ¶ 106. Consistent with its past guidance,

the FDA agreed with Champion’s determination that no recall of its dog food that had made it

into retail was warranted because it was undetectable, issuing Champion a No-Action letter. Id.

¶¶ 107, 108. Because Plaintiffs have no evidence that any detectable level of pentobarbital was

in any production run of Champion’s Red diets, let alone any diet they purchased, they have no




                                                21
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 26 of 36 PageID #:5624




evidence Champion’s food was adulterated, requiring entry of summary judgment as to

Plaintiffs’ pentobarbital claim.

       For all the foregoing reasons, Champion’s “Biologically Appropriate” statement is not

untrue or misleading based on Champion having received those two lots of JBS beef tallow.

               4.      Champion’s Statement that Its Dog Food Contains “Fresh”
                       Ingredients is Not Untrue or Misleading

       Plaintiffs cannot demonstrate that Champion falsely advertised its dog food as only

containing “fresh” ingredients. To start, Champion never stated on its DogStar packaging that its

dog food contains “only” fresh ingredients, that the ingredients are “all” fresh, or “100%” fresh,

or, for that matter, “never frozen.” SUMF ¶ 32. The front of every 2016-2017 and most 2018

DogStar packages purchased by the Plaintiffs state that the diet includes “freeze-dried”

ingredients. SUMF ¶ 27. Similarly, the front of many DogStar packages purchased by Plaintiffs

state how many, and which, top ingredients were delivered either “fresh or raw.” Id. ¶ 28. The

back of every DogStar package purchased by Plaintiffs also contain numbers and fractions

indicating approximately how many pounds of ingredients included in the diet were delivered

fresh, raw, dehydrated, dried, or as oils. Id. ¶ 29. By way of example, the DogStar ’16-17

ACANA Heritage Red Meat package purchased by Chernik and Meyer states that “this 13 lb

package of ACANA is made with over 7 ¾ lb of beef, pork, & lamb ingredients. Half are

FRESH or RAW and loaded with goodness and taste, and half are DRIED or OILS that

provide a strong and natural source of animal proteins and fats.” Id. ¶ 25 (emphasis added). And,

the back of the DogStar ’16 ORIJEN Six Fish package purchased by Chernik and Zarinebaf and

the DogStar ’16 ORIJEN Original package purchased by Meyer state “this 13 lb package of

ORIJEN is made with over 11 lb of fresh, raw or dehydrated fish [or animal] ingredients.

2/3 fresh or raw, 1/3 dried or oils.” Id. ¶ 30. See Song, 2020 WL 7624861, at *8 (“[T]he



                                               22
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 27 of 36 PageID #:5625




Champion packages themselves make clear that not all of the ingredients are fresh.”); Weaver,

471 F. Supp. 3d at 884 (“when the dog food packaging is viewed in full, it is clear that … at least

several pounds … are not fresh ingredients.”).

       Indeed, each Plaintiff understood there were non-fresh ingredients in the food. Zarinebaf

understood after reading an ACANA Lamb & Apple package that it contained ingredients that

were “fresh, raw, dried, and oils.” SUMF ¶ 31. Chernik testified that he “agree[d] that dried fish

ingredients are not fresh fish ingredients,” “dried ingredients are not fresh ingredients,” and “oils

are not fresh ingredients.” Id. And, Meyer testified that Champion’s saltwater fish would be

“packed on ice” after caught because “[t]hat’s how we get our fish from all over the world unless

we live by the ocean” and agreeing that after it is on ice, it will become frozen. Id.

       In light of Champion’s actual labeling, Plaintiffs’ theory that all ingredients are fresh fails

as a matter of law, and Champion should be awarded summary judgment on Plaintiffs’ ICFA,

fraudulent misrepresentation, and unjust enrichment claims. See Trujillo, 581 F.Supp. 2d at 939

(“In light of the information that Apple disclosed on the outside of the iPhone package—the

battery’s limited life and the potential need to have it replaced by an outside vendor…no

reasonable jury could find that any reasonable consumer possibly could consider the missing

information—the expense involved—significant in making a decision whether to purchase the

device.”); see Washington v. Hyatt Hotels Corp., No. 1:19-cv-04724, 2020 WL 3058118, at *5

(N.D. Ill. June 9, 2020) (dismissing ICFA and unjust enrichment claims because “Defendant

acted with … transparency: it disclosed the existence and amount of the resort fees not once but

twice during the booking process…These facts undermine Washington’s claim of deception.”);

Gubala v. CVS Pharmacy, Inc., No. 14 C 9039, 2015 WL 3777627, at *6 (N.D. Ill. June 16,

2015) (dismissing ICFA claim because “[t]he words ‘Naturally & Artificially Flavored Drink




                                                 23
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 28 of 36 PageID #:5626




Mix,’ while smaller than the above two label items, are still clearly visible and prominently

placed as part of the Product description [which] make it clear to any consumer upon first glance

that the Product is not pure whey protein, and thus the label does not create a likelihood of

deception or have the capacity to deceive”). The Weaver court came to this same conclusion:

         [W]hen the dog food packaging is viewed in full, it is clear that some ingredients
         are “fresh, raw, or dehydrated,” and that some ingredients are frozen and/or
         freeze-dried, and that at least several pounds of both types of dog food are not
         fresh ingredients. It is absurd to conclude that one statement can be read in
         isolation regarding all the ingredients in a product while ignoring the other
         statements on the packaging that refute that conclusion.

Weaver, 471 F. Supp. 3d at 884. Moreover, it is undisputed that the diets Plaintiffs purchased did

contain fresh ingredients, such as such as its chicken, turkey, pork, eggs, fruits and vegetable

ingredients. SUMF ¶ 24; see also Weaver, 471 F. Supp. 3d at 884 (“Defendants do use fresh

ingredients in their dog food, therefore the statement on the packaging is not false or

misleading.”). In short, Champion never represented that its finished dog food contained all fresh

ingredients; inferring to the contrary is not reasonable as a matter of law. 14 Id.; see Song, 2020

WL 7624861, at *7 ([“T]he statement that a bag of dog food contains ‘fresh regional ingredients’

does not imply that it is comprised exclusively of ingredients that are fresh and regional.”).

Consequently, summary judgment should be entered as to Plaintiffs’ claims tied to “fresh”

ingredients. 15


14
   The TAC alleges that Champion has used expired ingredients (which were inspected and
deemed good to use) and/or regrinds in making dog food (TAC ¶ 75), but Plaintiffs are unable to
prove that they purchased a bag which contained either expired ingredients or regrinds. Since
Plaintiffs consider these as examples of non-fresh ingredients, these are just a subspecies of
Plaintiffs’ theory that non-fresh ingredients were used in making Champion’s dog food and thus
do not generate a disputed issue of material fact.
15
   Champion anticipates that Plaintiffs will invoke the recent decision in Bell v. Publix Super
Markets, Inc., 982 F.3d 468 (7th Cir. 2020), to argue that the “Fresh Regional Ingredients”
statement is misleading. However, Bell simply held that the plaintiffs there plausibly alleged that
the defendants’ unequivocal representation that their products were “100% Grated Parmesan


                                                24
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 29 of 36 PageID #:5627




               5.      Champion’s Statement that Its Dog Food is Made With “Regional”
                       Ingredients is Not Untrue or Misleading

       Plaintiffs claim that Champion’s dog food in question includes “non-regional”

ingredients, rendering its “regional” ingredients statement on the packaging misleading. TAC ¶

95. Once again, Plaintiffs are off base. Champion explains that regional sourcing is but one

“focus” of Champion’s, and it never advertised its dog food as only containing “regional”

ingredients, or that the ingredients are “all regional,” or “100% regional.” SUMF ¶¶ 36, 42;

Song, 2020 WL 7624861, at *9 (“Champion has not made any statement that a reasonable

consumer would interpret as a representation that every single ingredient used to make the dog

food—including, for example, saltwater fish such as mackerel and flounder—comes from within

100 miles of Champion’s plant in Kentucky.”). Nor is there an objective definition of “regional”

that Plaintiff can point to that was violated. Ibarrola, 83 F. Supp. 3d at 759 (dismissing ICFA

claim where plaintiff “fails to plausibly allege how her understanding of the term ‘no refined

sugars’ corresponds with the contrary information in the ingredient list”).

       The packaging at issue provide context for the “regional” statement. Each ACANA

packaging identifies the city or county and state, province, or country of the key ingredients

prominently in the front of the packaging. SUMF ¶ 37. For example, the front of the DogStar

Cheese” was deceptive because reasonable consumers could interpret that statement to mean that
the product contained only cheese without any other additives. Id. at 480. In stark contrast,
Champion never represented that its ingredients were “100% Regional” or “100% Fresh” or
anything of the sort, which is why several courts have rejected this same theory. See, e.g., Song,
2020 WL 7624861, at *7-9; Weaver, 471 F. Supp. 3d at 884. Bell is inapposite for other reasons
too. First, that court rejected those defendants’ argument that the “100% Grated Parmesan
Cheese” statement could not provide a basis for liability because the ingredient panel on the back
of the product made clear it really was not “100%.” Bell, 982 F.3d at 475-77 (citations omitted).
But as noted above, Champion is not arguing that its front-of packaging statements need to be
understood in light of the small-type ingredient panel. And, Bell found that “consumers are likely
to exhibit a low degree of care when purchasing low-priced, everyday items,” and that “[t]he
same holds true with the low-cost groceries here.” Id. at 479 (citations omitted). But the
Plaintiffs here allege that Champion’s products were false or misleading because Champion
“charged one of the highest, if not the highest, price premium[s] for their dog foods.” TAC ¶ 46.


                                                25
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 30 of 36 PageID #:5628




’16-18 ACANA Meadowlands package purchased by Meyer accurately states some ingredients

were sourced at the following locations: “Free-Run Chicken: Mayfield, Kentucky; Free-Run

Turkey: Mercer County, Ohio; Freshwater Catfish: Paducah, Kentucky; Rainbow Trout: Soda

Springs, Idaho.” Id. ¶ 38. Similarly, the back of the DogStar ’16-17 ACANA Lamb & Apple

bag purchased by all three Plaintiffs accurately states, “Grass-fed on Kentucky and New Zealand

ranches, our fresh or raw lamb arrives in WholePrey ratios.” Id. ¶ 39.

       The ORIJEN packaging purchased by Plaintiffs also disclose which ingredients are

regional. For example, the DogStar ORIJEN Original package purchased by Meyer states it

contains ingredients that were “sustainably farmed or fished in our region[.]” SUMF ¶ 41. The

DogStar ORIJEN Regional Red diet purchase by Chernik and Zarinebaf states “America’s vast

and fertile lands – our source of inspiration and fresh regional ingredients.” Id. And, ORIJEN

Six Fish explains the fish is from “New England’s vast Atlantic waters” and a supplier of the fish

is located in New England. Id. ¶ 40. Indeed, nowhere on the packaging does Champion state its

ingredients are 100% regionally sourced. SUMF ¶ 42.

       Despite including non-regional ingredients, the ingredients that Champion represented as

“regional” were, in fact, regional within the context of the full communication on the package.

DogStar has sourced its chicken ingredients primarily from western Kentucky and processed in

Paducah, Kentucky; turkey ingredients primarily from Mercer County, Ohio; lamb, mutton, and

goat ingredients primarily from farms in Kentucky and Indiana, as well as ranches in New

Zealand; beef ingredients primarily from Nebraska; pork ingredients primarily from Kentucky

and Indiana; catfish and rainbow trout ingredients were caught wild in Kentucky and farmed in

Idaho, respectively, and processed in Paducah, Kentucky; and egg ingredients from a facility in

Freeman, Kentucky, located about an hour and 15 minutes away from DogStar kitchen. SUMF ¶




                                                26
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 31 of 36 PageID #:5629




34. Similar to the fresh statement, the Weaver court rejected Plaintiffs’ implausible interpretation

of the “regional” statement:

       [T]he same flawed logic permeates Plaintiff’s argument that Defendants’
       “regional ingredients” statement is misleading. Defendants do indeed use regional
       suppliers for ingredients, however, nowhere on the packaging does it state that all
       of the ingredients are regional. Further, the packaging for both NorthStar and
       DogStar included statements that provided context to what “regional” meant. It
       also seems obvious that the salt-water fish included in the Six Fish dog food
       would not be regional to Kentucky, but rather to the Atlantic Ocean as advertised
       on the packaging. Thus, because the packaging included statements that provided
       context to “regional” and did not state that all ingredients were regional, the
       “Regional” statement is not false or misleading.

Weaver, 471 F. Supp. 3d at 884.

       When Plaintiffs’ myopic and constricted view of regional is replaced with Champion’s

actual statements, the undisputed facts demonstrate that Champion did not make an untrue or

misleading representation as to “regional,” warranting entry of summary judgment as to this

theory. See Song, 2020 WL 7624861, at *9 (“Champion’s statements about ‘regional’ ingredients

were not false, misleading, or deceptive.”); Ibarrola, 83 F. Supp. 3d at 759 (dismissing natural

statements as implausible since plaintiff alleged she read the entire label).

               6.      Champion’s Statement “Delivering Nutrients Naturally” is Not
                       Untrue or Misleading

       Plaintiffs allege the following statement on ACANA packaging is false or misleading:

“Delivering Nutrients Naturally.” TAC ¶¶ 52, 195(a), 226(a)(1). To the extent Plaintiffs

interpreted this phrase to mean all ingredients were natural, such an interpretation is implausible.

Champion does not represent that all or 100% of its ingredients are natural; the statement

explains “deliver[s] nutrients naturally. That’s why you won’t find long lists of synthetic

additives in ACANA foods.” SUMF ¶¶ 44, 45, 48. ACANA 2016-2017 bags state that zinc

proteinate is its “one and only supplement.” Id. ¶ 46. Regardless, it is undisputed that the

nutrients derived from Champion’s dog food come predominantly from natural ingredients rather


                                                 27
     Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 32 of 36 PageID #:5630




than synthetic ingredients and there is indisputably not a long list of synthetics in the diet. Id. ¶

47. As such, Champion should be awarded summary judgment on the “Delivering Nutrients

Naturally” statement. See Song, 2020 WL 7624861, at *10 (“The Court therefore finds that

plaintiffs have not plausibly alleged that ‘delivering nutrients naturally’ is false, misleading, or

deceptive.”); see also Tylka, 1999 WL 495126, at *2, 9 (finding “Pure and natural is the way we

make our food” was not a violation of the ICFA). 16

         B.     Summary Judgment Should be Entered on Count I Based on Alleged
                Omissions

         As one court has already found, Plaintiffs are attempting to shoehorn an “omissions”

claim based on the same conduct as the claims for misrepresentation. Weaver, 2019 WL

2774139, at *5 (“Plaintiff’s claim for [common law] fraud by omission is better described as one

for intentional misrepresentation.”). Indeed, Plaintiffs’ omissions claim under ICFA is a near

mirror-image of their representation claim under ICFA. See TAC ¶ 55 (outlining the purported

omissions). Because the omissions claim relies on the same deficient misrepresentation theories

that form the basis for Plaintiffs’ misrepresentation claims, these claims should also fail with

summary judgment entered against them. See Section A.

         An ICFA omission claim requires the “omission of any material fact with intent that

others rely upon [its] concealment,” 815 ILCS 505/2, as well as proof of proximate

causation. Siegel, 656 F. Supp. 2d at 832. Illinois courts analyzing omission claims brought

under the ICFA apply “a reasonable person standard—i.e., whether the omission concerned the

type of information upon which a buyer would be expected to rely in making a decision whether


16
  Plaintiffs’ unjust enrichment count fails because it is based on the same alleged misconduct underlying
the ICFA and fraudulent misrepresentation counts. See Ass’n Benefit Servs. v. Caremark Rx, Inc., 493
F.3d 841, 855 (7th Cir. 2007) (granting summary judgment where defendants’ conduct did not arise to
unlawful or wrongful conduct based on deception and thus plaintiff “failed to create a genuine issue of
fact as to the element of wrongdoing necessary to support its claim of unjust enrichment.”).


                                                   28
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 33 of 36 PageID #:5631




to purchase.” Trujillo, 581 F. Supp. 2d at 939 (citation omitted). Moreover, “[a]n omission is

actionable only where it is employed as a device to mislead.” Spector v. Mondelez Int’l, Inc., 178

F. Supp. 3d 657, 672 (N.D. Ill. 2016) (internal quotation and citation omitted). And, “Illinois

courts have held than an omission is not actionable as fraud if it gives rise to ‘an incomplete’ as

opposed to an affirmatively ‘false impression.”’ Id. Champion did not conceal material facts that

a reasonable consumer would rely on in purchasing dog food.

       First, Champion did not omit that its formulas utilized “non-fresh” ingredients. The front

of the bags state the food includes freeze-dried ingredients, and “fresh or raw” ingredients, while

the back of the bags have large panels indicating the approximate amount, in pounds, of fresh,

raw, dried, dehydrated, or oils were used to make the food. SUMF ¶¶ 25-30. With respect to

Plaintiffs’ theories based on regrinds or expired ingredients, these are subspecies of “non-fresh”

ingredients. Champion does not advertise that its ingredients are 100% fresh. Id. ¶ 32.

       Second, Champion does not omit from its bag that it includes non-regional ingredients.

To the contrary, ingredients sourced over 1,000 miles from Auburn, Kentucky are clearly listed

on these packages along with their source, such as “Rainbow Trout: Soda Springs, Idaho”

(approximately 1,600 miles from DogStar kitchen) and “Wild Mackerel: New Bedford,

Massachusetts” (approximately 1,105 miles from DogStar kitchen), or “wild caught New

England Fish.” SUMF ¶¶ 38, 40. Some of Champion’s bags even list international locations,

such as New Zealand for its lamb ingredients in ACANA Lamb & Apple. Id. ¶ 39.

       Third, the “Delivering Nutrients Naturally” claim is derived from ACANA bags that

state the food “deliver[s] nutrients naturally. That’s why you won’t find long lists of synthetic

additives in ACANA foods.” SUMF ¶¶ 44, 45. ACANA ’16-17 bags state that zinc proteinate is

its “one and only supplement,” which is confirmed by its ingredient panel. Id. ¶ 46. As reflected




                                                29
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 34 of 36 PageID #:5632




by the ingredient panels on subsequent bags of ACANA, it is indisputable that Champion did not

use a “long list of synthetic additives.” Id. Thus, Champion has not omitted any material

information relative to additives.

       Fourth, Champion did not violate ICFA by not disclosing that it included, or has a risk of

including, pentobarbital. Pentobarbital has never been detected in any finished dog food

produced by Champion, let alone in the food Plaintiffs bought. ¶¶ 103, 109. Because

pentobarbital was never found in Champion’s finished food product, there was nothing for

Champion to disclose. Id. ¶¶ 103, 106-109.

       Fifth, Champion did not violate ICFA by not disclosing that the food included, or has a

risk of including, BPA. As noted above, testing has shown the presence of trace amounts of

BPA in some samples and none in many others. SUMF ¶¶ 75-82. These tests reveal that it is

speculative, at best, to assume that any particular Champion dog food bag contains BPA, and

thus, a disclosure on BPA is not required by ICFA.

       Finally, the presence of heavy metals in Champion’s dog food is not material to the

transactions because (i) they are naturally found in Champion’s ingredients, which Plaintiffs

knew (SUMF ¶ 69), (ii) Plaintiffs have no evidence that the low quantities of heavy metals in

Champion’s foods affect the quality of the food or harm dogs (id. ¶¶ 17, 66), (iii) heavy metals

are found in nearly all dog foods, including dog foods Plaintiffs purchased after discontinuing

Champion. (id. ¶¶ 53, 54, 64, 65), (iv) the heavy metals are present only at safe, low levels (id. ¶¶

60-63, 66-67). In light of the undisputed facts, the presence of heavy metals in Champion’s food

was not material to Plaintiffs’ transactions and cannot serve as the basis of an omissions claim.

VII.   CONCLUSION

       Champion asks the Court to grant the Motion and enter summary judgment for Champion.




                                                 30
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 35 of 36 PageID #:5633




Dated: June 8, 2021                         Respectfully submitted,

                                            s/ David A. Coulson
                                            David A. Coulson (ARDC #6199911)
                                            Jessica J. Fishfeld (ARDC #6313149)
                                            Jared R. Kessler (pro hac vice)
                                            Robert S. Galbo (pro hac vice)
                                            Elisa H. Baca (pro hac vice)
                                            GREENBERG TRAURIG P.A.
                                            333 S.E. 2nd Avenue, Suite 4400
                                            Miami, FL 33131
                                            Tel: (305) 579-0754
                                            Fax: (305) 579-0500
                                            Email: coulsond@gtlaw.com
                                            johnsonj@gtlaw.com
                                            kesslerj@gtlaw.com
                                            galbor@gtlaw.com
                                            bacae@gtlaw.com

                                            Francis A. Citera (ARDC # 6185263)
                                            GREENBERG TRAURIG LLP
                                            77 West Wacker Drive, Suite 3100
                                            Chicago, IL 60601
                                            Tel: (312) 456-8400
                                            Fax: (312) 456-8435
                                            Email: citeraf@gtlaw.com

                                            Rick L. Shackelford, Esq. (pro hac vice)
                                            GREENBERG TRAURIG LLP
                                            1840 Century Park East, Suite 1900
                                            Los Angeles, CA 90067
                                            Tel: (310) 586-3878
                                            Fax: (310) 586-7800
                                            Email: shackelfordr@gtlaw.com

                                            Attorneys for Defendants
                                            Champion Petfoods USA Inc. and
                                            Champion Petfoods LP




                                       31
 Case: 1:18-cv-06951 Document #: 131 Filed: 06/08/21 Page 36 of 36 PageID #:5634




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of June, 2021, I served the foregoing

document on all counsel of record identified on the below Service List via Registered Email.

                                                           /s/ David A. Coulson
                                                           DAVID A. COULSON

                                       SERVICE LIST

 Charles J. LaDuca                               Kenneth A. Wexler
 Katherine Van Dyck                              Kara A. Elgersma
 CUNEO GILBERT & LADUCA, LLP                     Michelle Perkovic
 4725 Wisconsin Avenue NW, Suite 200             WEXLER WALLACE LLP
 Washington, DC 20016                            55 W. Monroe Street, Suite 3300
 Tel: 202-789-3960                               Chicago, IL 60603
 Email: charlesl@cuneolaw.com                    Tel: 312-346-0022
 Email: kvandyck@cuneolaw.com                    Email: kaw@wexlerwallace.com

 Rebecca A. Peterson                             Mark J. Tamblyn
 Robert K. Shelquist                             WEXLER WALLACE LLP
 LOCKRIDGE GRINDAL NAUEN PLLP                    333 University Ave., Suite 200
 100 Washington Ave. S., Suite 2200              Sacramento, CA 95825
 Minneapolis, MN 55401                           Tel: 916-565-7692
 Tel: 612-339-6900                               Email: mjt@wexlerwallace.com
 Email: rapeterson@locklaw.com
 Email: rkshelquist@locklaw.com                  Joseph J. DePalma
                                                 Susana Cruz Hodge
 Kevin A. Seely                                  LITE DEPALMA GREENBERG, LLC
 ROBBINS LLP                                     570 Broad Street, Suite 1201
 5040 Shoreham Place                             Newark, NJ 07102
 San Diego, CA 92122                             Telephone: (973) 623-3000
 Tel: 619-525-3990                               Email: jdepalma@litedepalma.com
 Email: KSeely@robbinsllp.com                    Email: scruzhodge@litedepalma.com

 Daniel E. Gustafson
 GUSTAFSON GLUEK PLLC
 120 South Sixth Street, Suite 2600
 Minneapolis, MN 55402
 Tel: 612-333-8844
 Email: dgustafson@gustafsongluek.com

 Attorneys for Plaintiffs




                                               32
